F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          FEB 2 2000
                                    TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                              Clerk

 KEITH JUDD,
          Petitioner - Appellant,                       No. 99-2251
 v.                                           (D.C. No. CIV-98-662-MV/DJS)
 JOHN DANTIS, Director, Bernalillo                     (D. New Mex.)
 County Detention Center; GARY
 JOHNSON, Governor, State of New
 Mexico; and ATTORNEY GENERAL
 FOR THE STATE OF NEW MEXICO,
          Respondents - Appellees.


                             ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.



      After examining Petitioner’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Keith Judd appeals the district court’s order denying his petition

for writ of habeas corpus filed under 28 U.S.C. § 2254. Pursuant to North

Carolina v. Alford, 400 U.S. 25, 37 (1970) (permitting defendant to enter guilty

plea while maintaining innocence because expressed admission of guilt is not

constitutional prerequisite to imposition of criminal penalty), Petitioner pleaded

guilty to and was convicted in New Mexico state court of two counts of the use of

a telephone to terrify, intimidate, threaten, harass, annoy, or offend. His sentence

was deferred for 728 days on the condition that he comply with the conditions of

his supervised probation.

      According to the magistrate judge’s interpretation, Petitioner raised ten

claims in his § 2254 petition, some of which had not been raised in the state

courts. The magistrate judge properly recommended that the “petition be

dismissed without prejudice . . . to allow Petitioner to exhaust his state court

remedies as to all of his claims.” R., Vol. I, Doc. 34 at 3. After consideration of

Petitioner’s objections, the district court adopted the magistrate judge’s

recommendation. See id., Doc. 36. The court’s order, however, inexplicably

dismissed the petition with prejudice. This appeal followed and Petitioner

requests a certificate of appealability from this court to determine whether the




                                          -2-
dismissal with prejudice was erroneous. 1 He also argues that his state remedies

have been exhausted.

      We grant the certificate of appealability and affirm that portion of the

district court’s order dismissing for failure to exhaust, but we reverse and remand

for the sole purpose of instructing the district court to dismiss without prejudice

to allow Petitioner the opportunity to present his unexhausted claims to the state

courts or to refile a federal habeas petition containing only his exhausted claims.

See Brown v. Shanks, 185 F.3d 1122, 1125 (10th Cir. 1999); cf. Rose v. Lundy,

455 U.S. 509, 510 (1982).

      AFFIRMED in part, REVERSED in part, and REMANDED.

                                               Entered for the Court



                                               Monroe G. McKAY
                                               Circuit Judge




      1
        Although the district court did not act on the issue of a certificate of
appealability, a certificate of appealability is deemed denied by the district court
pursuant to the Tenth Circuit Emergency General Order of October 1, 1996. See
United States v. Riddick, 104 F.3d 1239, 1241 n.2 (10th Cir.), overruled on other
grounds by United States v. Kunzman, 125 F.3d 1363, 1364 n.2 (10th Cir. 1997),
cert. denied, 523 U.S. 1053 (1998).

                                         -3-